   Case 1:14-cv-09148-AT-BCM Document 141 Filed 05/09/19 Page 1 of 3




                                         May 9, 2019

BY ECF AND E-MAIL
Hon. Analisa Torres
US District Judge
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re:     Case, et al. v. City of New York, et al. -14-cv-9148 (AT)(BCM)

Your Honor:

       I represent Plaintiffs in the above-captioned matter. I write to request that:

       (1) The Court accept counsel’s Declaration in Opposition to Defendants’ Motion
           for Summary Judgment and exhibits (Dkt. 140), as if they had been timely filed,
           although the exhibits were successfully filed around 1 hour out of time;

       (2) Consistent with this Court’s Individual Rules of Practice Section IV(a), the Court
           grant leave to file nunc pro tunc the redacted versions of three Defendants’ exhibits
           (Maldonado, Papola, and Tvrerdokhleb) that Plaintiffs have filed as part thereof;
           and

       (3) Consistent with this Court’s Individual Rules of Practice Section IV(a), the Court
           accept an Exhibit referred to as AR5 for filing under seal, which Defendants
           have designated as Confidential, in connection with Plaintiffs’ opposition to
           Defendants’ summary judgment application. A placeholder for AR5 was filed
           along with the counsel’s Declaration.

         In compliance with this Court’s Individual Rule of Practice Section III(C)(iv),
Plaintiffs have submitted complete transcripts as to all witnesses whose testimony they cite,
with the exception of required redactions, the above redactions, and withholding from filing
portions of testimony bearing on disciplinary and CCRB records which were separately
transcribed in accordance with the Protective Order in §1983 Plan Cases.

         With respect to (1), I began attempting to file the Declaration and exhibits around
approximately 11:15PM. However, the ECF system rejected repeated attempts to file the
Declaration and exhibits. First one, and then another, scanned Defendants’ and third-party
deposition transcript “bounced” although they were saved in OCR format under 10MB in
size. I surmised that the ECF system did not like the format of those deposition transcripts.
As a work-around, I began printing and re-scanning the depositions. I also filed a


                                               1
   Case 1:14-cv-09148-AT-BCM Document 141 Filed 05/09/19 Page 2 of 3




version of the Declaration, without the exhibits (Dkt. 139). I promptly re-filed the
Declaration (with the newly printed and scanned depositions) as soon as possible at around
1AM on May 9, 2019, around 1 hour past the deadline for filing.

        With respect to (2), the parties seek permission to redact from officer witness
deposition transcripts officers’ testimony pertaining to their disciplinary and CCRB records,
which is encompassed by paragraph (2) of the Protective Order in §1983 Plan Cases. The
parties assert that these areas of information, marked as confidential during the depositions,
should continue to be shielded from public filing. We are mindful of this Court’s individual
rules requiring that deposition transcripts supplied in connection with a motion for summary
judgment be filed in their entirety and the requirement that a party requesting redactions
address the factors in Lugosch v. Pyramid Co of Onondaga, 435 F.3d 110 (2d Cir. 2006).

        “[T]he weight to be given the presumption of access must be governed by the role of
the material at issue in the exercise of Article III judicial power and the resultant value of
such information to those monitoring the federal courts. Generally, the information will fall
somewhere on a continuum from matters that directly affect an adjudication to matters that
come within a court’s purview solely to insure their irrelevance.” Lugosch, supra at
119. Where the information is “used to determine litigants’ substantive legal rights, a strong
presumption of access attaches.” Id. at 121, see Joy v. North, 692 F.2d 880, 893 (2nd Cir. 1982)
(“an adjudication is a formal act of government, the basis of which should, absent
exceptional circumstances, be subject to public scrutiny”). By contrast, the presumption of
public access is at its weakest where the information plays “only a negligible role in the
performance of Article III duties.” Lugosch, 435 F.3d at 121.

         Here, officer witness testimony pertaining to disciplinary and CCRB records is not
needed to adjudicate any matter between the parties. See Giuffre v. Maxwell, 325 F.Supp.3d
428, 443 (S.D.N.Y. 2018)(“[t]he mere filing of a paper or document with the court is
insufficient to render that paper a judicial document subject to the right of public
access”), quoting United States v. Amodeo, 44 F.3d 141, 145 (2nd Cir. 1995).

         Even if the confidential portions of these depositions are judicial records, the
weakest right of public access attaches to them. Further, any public right of access is
rebutted here by strong countervailing privacy interests, particularly where a protective order
is in place to preserve the confidentiality of this information.

        It is respectfully submitted that the Court permit plaintiffs to file officers’ deposition
transcripts redacting all testimony as it pertains to their disciplinary or CCRB records.

       With respect to (3), Defendants maintain that AR5 is Confidential under the Protective
Order in §1983 Plan Cases. In around November of 2018, Plaintiffs requested that Defendants
remove their Confidentiality designation. Defendants did not respond to that request. On May 8,
2019, Plaintiffs renewed that request, and Defendants declined to withdraw the designation.
Defendants’ position is that removing the designation would “reveal planning and tactics that are
continuing to be used.”

        Thank you for your attention to this matter.


                                                  2
Case 1:14-cv-09148-AT-BCM Document 141 Filed 05/09/19 Page 3 of 3




                                Respectfully submitted,

                                       /S/

                                Gideon Orion Oliver




                                3
